DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed 05/19/2022 has been entered.  Claims 16-30 and 32-33 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed 05/19/2022.
Specification
The disclosure is objected to because of the following informalities:
In para. 0036, there are two instances of "HO" which should read "H0" for consistency with the replacement drawing.  
Appropriate correction is required.
Claim Objections 
Claim 26 is objected to because of the following informalities:
In claim 26, line 8, "the upper face oblique edge surfaces" appears to read "the oblique edge surfaces at the upper face" in the context of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16-30 and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 16 recites the limitation "a hook point having an upper face, lateral portions, and a rear portion", which renders the claim indefinite.  The terms "upper", "lateral" and "rear" are relative words corresponding to a specific orientation of the knitting needle; however, the claim does not define the orientation of the needle; therefore it is unclear the exact locations of an upper face, lateral portions, and a rear portion as claimed.  It is noted that Applicant did not respond to the rejection in the response filed 05/19/2022.  For examination purposes, the examiner has interpreted that the knitting needle can be at any orientation.
Claim 16 recites the limitation "an at least approximately oval cross section", which renders the claim indefinite.  First, the term "approximately" is a term of approximation. The term is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree.  It is unclear what type(s) of shapes are considered as "approximately oval".  Second, as the term "approximately" does not provide definite boundaries, the boundaries of "at least approximately" are also unclear.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further clarification is required.  For examination purposes, the limitation has been construed to be a cross section having an oval shape or any shape that is wider in a middle portion than two opposing end portions.
Claims 17-30 and 32-33 each depend from a rejected base claim and are likewise rejected.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 16-17, 28-30 and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruske (US 2005/0016221 A1).
Regarding claim 16, Bruske discloses a knitting needle (stitch needle 10 for a stitch-bonding machine (Applicant has defined in the instant application that a stitch-bonding needle is a knitting needle in paras. 0007, 0028); fig. 1; para. 0027), comprising: 
a hook point (needle head 26; fig. 2; para. 0028) having an upper face (see annotated fig. 2; para. 0028), lateral portions (see annotated fig. 3; paras. 0019, 0028), and a rear portion (see annotated fig. 2); 
the knitting needle having an at least approximately oval cross section, at least at a hook base at the hook point (tip portion 29 comprising a hook base that supports terminus 31, wherein the hook base has a cross-section being polygonal with rounded corners along line VI-VI as shown in Fig. 6 or along line VII-VII as shown in Fig. 7; see annotated fig. 2 and figs. 3-4, 6-7; paras. 0022, 0032).
Regarding claim 17, Bruske discloses the knitting needle of claim 16, and further discloses wherein the cross section is in the shape of an obtuse-angled polygon, at least in portions (a polygonal shape, encompassing a polygonal shape with six edges or more; referencing figs. 4, 6; para. 0032).
Regarding claim 28, Bruske discloses the knitting needle of claim 16, and further discloses wherein: 
the hook region comprises a point portion (a portion starting from a transitional plane to terminus 31; see annotated fig. 2; para. 0028) and a hook portion (a portion starting from the transition plane to aperture 36; see annotated fig. 2; para. 0029), the hook portion comprising a hook protrusion (nose 42; fig. 2; para. 0033); and 
lateral portions of the knitting needle converge at at least one of the point portion and the hook protrusion (converged at terminus 31; see annotated fig. 3; para. 0028).
Regarding claim 29, Bruske discloses the knitting needle of claim 28, and further discloses wherein the lateral portions of the knitting needle converge in the manner of a step wedge at at least one of the point portion and the hook protrusion (two steps connected at transitional location 33; fig. 3; para. 0028).
Regarding claim 30, Bruske discloses the knitting needle of claim 16, and further discloses wherein: 
the hook region comprises a point portion (a portion starting from a transitional plane to terminus 31; see annotated fig. 2; para. 0028) and a hook portion (a portion starting from the transition plane to aperture 36; see annotated fig. 2; para. 0029); and 
the upper face and the rear portion converge at the point portion (see annotated fig. 2).
Regarding claim 32, Bruske discloses the knitting needle of claim 16, and further discloses wherein: 
the knitting needle comprises a longitudinal axis (line L; fig. 2; para. 0034); and 
the upper face extends along the longitudinal axis (see fig. 2).
Regarding claim 33, Bruske discloses the knitting needle of claim 16, and further discloses wherein: 
the hook region comprises a point portion (a portion including tip 29; see annotated fig. 2; para. 0028); 
the knitting needle further comprises a longitudinal axis (line L; fig. 2; para. 0034); 
the point portion is located on the longitudinal axis (fig. 2; para. 0034); and 
the point portion is asymmetrical to the longitudinal axis (see annotated fig. 2).
Claims 18-19 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruske (US 2005/0016221 A1) as evidenced by Morris (US 2,854,836 A).
Regarding claim 18, Bruske discloses the knitting needle of claim 16, and further discloses the knitting needle further comprising: 
a planar cover surface (the tip portion 29 must have an upper planar cover surface formed by consecutive polygonal cross-sections; figs. 4, 6; para. 0032) and oblique edge surfaces (formed by upper lateral edges of the consecutive polygonal cross-sections that adjoin the upper planar cover surface; para. 0032) at the upper face of the hook point (fig. 4; para. 0032).  The shape of a polygonal cross-section comprising a planar cover surface and oblique edge surfaces is evidenced by Morris in a plurality of examples (polygonal cross-sections of knitting needles 15 each having a planar cover surface and oblique edge surfaces are shown in figs. 2, 4-11; for example, in fig. 2, a planar cover surface formed by sides 24, and oblique edge surfaces formed by edges 20, 21; col. 2, ll. 10-72; col. 3, ll. 1-19).  
Regarding claim 19, Bruske discloses the knitting needle of claim 16, and further discloses the knitting needle further comprising: 
a planar cover surface (the tip portion 29 must have an upper planar cover surface formed by consecutive polygonal cross-sections; figs. 4, 6; para. 0032) at the upper face of the hook point (fig. 4; para. 0032); first oblique edge surfaces which adjoin the planar cover surface (formed by upper lateral edges of the consecutive polygonal cross-sections that adjoin the upper planar cover surface; para. 0032), and second oblique edge surfaces which adjoin the first edge surfaces (formed by lateral edges of the consecutive polygonal cross-sections that adjoin the upper lateral edges of the consecutive polygonal cross-sections; para. 0032).  The shape of a polygonal cross-section comprising a planar cover surface and oblique edge surfaces is evidenced by Morris in a plurality of examples (polygonal cross-sections of knitting needles 15 are shown in figs. 2, 4-11; for example, in fig. 2, a planar cover surface formed by sides 24, first oblique edge surfaces formed by edges 20 and second oblique edge surfaces formed by sides 25; col. 2, ll. 10-72; col. 3, ll. 1-19).
Regarding claim 22, Bruske discloses the knitting needle of claim 16, and further discloses the knitting needle further comprising oblique edge surfaces at the rear portion of the hook point (the tip portion 29 must have lower oblique edge surfaces formed by consecutive polygonal cross-sections at the rear portion; fig. 4; para. 0032).  The shape of a polygonal cross-section comprising a lower planar surface and oblique edge surfaces is evidenced by Morris in a plurality of examples (polygonal cross-sections of knitting needles 15 are shown in figs. 2, 4-11; for example, in fig. 2, oblique edge surfaces formed by edges 22, 23 at the rear portion; col. 2, ll. 10-72; col. 3, ll. 1-19).
Regarding claim 23, Bruske discloses the knitting needle of claim 16, and further discloses the knitting needle further comprising: oblique first edge surfaces at the rear portion of the hook point (formed by lower lateral edges of the consecutive polygonal cross-sections that adjoin a lower planar surface; para. 0032); and oblique second edge surfaces which adjoin the first edge surfaces (formed by lateral edges of the consecutive polygonal cross-sections that adjoin the lower lateral edges of the consecutive polygonal cross-sections; para. 0032).  The shape of a polygonal cross-section comprising a lower planar surface and oblique edge surfaces is evidenced by Morris in a plurality of examples (polygonal cross-sections of knitting needles 15 are shown in figs. 2, 4-11; for example, in fig. 2, first oblique edge surfaces formed by edges 22 and second oblique edge surfaces formed by sides 25; col. 2, ll. 10-72; col. 3, ll. 1-19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 20-21, 24-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bruske (US 2005/0016221 A1).
Regarding claim 20, Bruske discloses the knitting needle of claim 19, except wherein: the first edge surfaces enclose an angle of from approximately 80 degrees to approximately 100 degrees at the upper face; and the second edge surfaces enclose an angle of from approximately 50 degrees to approximately 70 degrees at the upper face.  However, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have configured the polygonal shape as disclosed Bruske, with wherein the first edge surfaces enclose an angle of from approximately 80 degrees to approximately 100 degrees at the upper face; and the second edge surfaces enclose an angle of from approximately 50 degrees to approximately 70 degrees at the upper face, in order to provide a cross-section of at least a portion of the hook portion with a suitable polygonal shape.  Since such a modification would have involved a mere change in shape of a component and such a change would be minor within the scope of a polygonal shape.  Such a minor change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation. 
Regarding claim 21, Bruske discloses the knitting needle of claim 20, except wherein at least one of: the first edge surfaces enclose an angle of approximately 90 degrees at the upper face; or the second edge surfaces enclose an angle of approximately 60 degrees at the upper face.  However, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have configured the polygonal shape as disclosed Bruske, with wherein at least one of: the first edge surfaces enclose an angle of approximately 90 degrees at the upper face; or the second edge surfaces enclose an angle of approximately 60 degrees at the upper face, in order to provide a cross-section of at least a portion of the hook portion with a suitable polygonal shape.  Since such a modification would have involved a mere change in shape of a component and such a change would be minor within the scope of a polygonal shape.  Such a minor change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Regarding claim 24, Bruske discloses the knitting needle of claim 23, except wherein: the first edge surfaces enclose an angle of from approximately 110 degrees to approximately 130 degrees at the rear portion; and the second edge surfaces enclose an angle of from approximately 50 degrees to approximately 70 degrees at the rear portion.  However, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have configured the polygonal shape as disclosed Bruske, with wherein the first edge surfaces enclose an angle of from approximately 110 degrees to approximately 130 degrees at the rear portion; and the second edge surfaces enclose an angle of from approximately 50 degrees to approximately 70 degrees at the rear portion, in order to provide a cross-section of at least a portion of the hook portion with a suitable polygonal shape.  Since such a modification would have involved a mere change in shape of a component and such a change would be minor within the scope of a polygonal shape.  Such a minor change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Regarding claim 25, Bruske discloses the knitting needle of claim 24, but does not explicitly disclose wherein at least one of: the first edge surfaces enclose an angle of approximately 120 degrees at the rear portion; and the second edge surfaces enclose an angle of approximately 60 degrees at the rear portion.  However, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have configured the polygonal shape as disclosed Bruske, with wherein at least one of: the first edge surfaces enclose an angle of approximately 120 degrees at the rear portion; and the second edge surfaces enclose an angle of approximately 60 degrees at the rear portion, in order to provide a cross-section of at least a portion of the hook portion with a suitable polygonal shape.  Since such a modification would have involved a mere change in shape of a component and such a change would be minor within the scope of a polygonal shape.  Such a minor change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Regarding claim 27, Bruske discloses the knitting needle of claim 26, except wherein at least one of: the upper edge surfaces include a portion of approximately 30 percent of the overall height of the knitting needle at the hook point; the lateral portions include a portion of approximately 30 percent of the overall height; or the edge surfaces on the rear portion side include a portion of approximately 30 percent of the overall height.  However, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have configured the polygonal shape as disclosed Bruske, such as an octagon shape, with wherein at least one of: the upper edge surfaces include a portion of approximately 30 percent of the overall height of the knitting needle at the hook point; the lateral portions include a portion of approximately 30 percent of the overall height; or the edge surfaces on the rear portion side include a portion of approximately 30 percent of the overall height, in order to provide a cross-section of at least a portion of the hook portion with a suitable polygonal shape.  Since such a modification would have involved a mere change in shape of a component and such a change would be minor within the scope of a polygonal shape.  Such a minor change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bruske (US 2005/0016221 A1) as evidenced by Morris (US 2,854,836 A).
Regarding claim 26, Bruske discloses the knitting needle of claim 16, and further discloses wherein: the knitting needle further comprises: 
oblique edge surfaces at the upper face of the hook point (the tip portion 29 must have upper oblique edge surfaces at the upper face formed by consecutive polygonal cross-sections; fig. 4; para. 0032), oblique edge surfaces at the rear portion of the hook point (the tip portion 29 must have lower oblique edge surfaces at the rear portion formed by consecutive polygonal cross-sections; fig. 4; para. 0032), and lateral portions between the oblique edge surfaces at the upper face and the oblique edge surfaces at the rear portion (when the polygonal cross-sections have six edges or above); the knitting needle has an overall height at the hook portion (see fig. 2). 
The shape of a polygonal cross-section comprising oblique edge surfaces at an upper face and a rear portion, and lateral portions between the oblique edge surfaces at the upper face and the oblique edge surfaces at the rear portion is evidenced by Morris in a plurality of examples (polygonal cross-sections of knitting needles 15 each oblique edge surfaces and lateral portions are shown in figs. 2, 4-11; for example, in fig. 2, oblique edge surfaces 20, 21 at upper face 24, oblique edge surfaces 22, 23 at a lower portion and lateral portions 25, 27 therebetween; col. 2, ll. 10-72; col. 3, ll. 1-19).
Bruske does not explicitly disclose wherein a combination of upper edge surfaces include a portion of from approximately 20 percent to approximately 40 percent of the overall height; the lateral portions include a portion of from approximately 20 percent to approximately 40 percent of the overall height; and the edge surfaces on the rear portion side include a portion of from approximately 20 percent to approximately 40 percent of the overall height.  However, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have configured the polygonal shape as disclosed Bruske, such as an octagon shape, with wherein a combination of upper edge surfaces include a portion of from approximately 20 percent to approximately 40 percent of the overall height; the lateral portions include a portion of from approximately 20 percent to approximately 40 percent of the overall height; and the edge surfaces on the rear portion side include a portion of from approximately 20 percent to approximately 40 percent of the overall height, in order to provide a cross-section of at least a portion of the hook portion with a suitable polygonal shape.  Since such a modification would have involved a mere change in shape of a component and such a change would be minor within the scope of a polygonal shape.  Such a minor change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.  

    PNG
    media_image1.png
    802
    1338
    media_image1.png
    Greyscale

Annotated Figs. 2-3 from US 2005/0016221 A1

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed on 05/19/2022 have been fully considered and addressed as followed.  
For clarification about the interview conducted on 05/10/2022, the Applicant did not provide a written proposed claim amendment for discussion, and the actual discussion between the examiner and the attorney with respect to claim 16 did not involve any specific claim amendment or any specific claim language.
 	Applicant remarks: With respect to claim 17, Applicant asserts that Bruske '221 fails to teach, or even suggest, a knitting needle having an approximately oval cross section at the hook point that is "in the shape of an obtuse-angled polygon".
Examiner's response: Examiner respectfully disagrees.  Bruske '221 discloses a knitting needle having a polygonal shape at the hook point.  As a polygonal shape encompassing the scope of a shape with six edges or more, i.e., an obtuse-angled polygon, the teaching of Bruske '221 meets the claimed requirement.
Applicant remarks: With respect to claim 33, Applicant asserts that Bruske '221 fails to teach, or even suggest, Bruske '221 fails to teach, or even suggest, "the point portion is asymmetrical to the longitudinal axis" as tip 29 is symmetrical with respect to longitudinal axis L.
Examiner's response: Examiner respectfully disagrees.  It is noted that "the point portion" is more than tip 29 as shown in the annotated fig. 2 of Bruske '221 in the previous and the current office actions, which clearly shows a point portion is asymmetrical to a longitudinal axis L.  In addition, even if tip 29 is interpreted to be "the point portion", Bruske '221 does not define the relationship between tip 29 and line L in the specification; and Applicant's argument is merely based on a visual appearance from the drawing.  Further, Bruske '221 does not disclose the drawings are to scale. Therefore, tip 29 should not be construed as symmetrical to line L. 
Applicant remarks: Applicant asserts that there is no disclosure in the references or record as to how persons skilled in the art would determine the suitability of the shape of the claimed cross section, particularly the claimed angles and heights.
Examiner's response: Examiner respectfully disagrees.  It is noted that Bruske '221 has disclosed a polygonal shape.  Within the scope of a polygonal shape, the suitability can be determined either according to teaching or suggestion found in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  It is further noted that the claimed angles and heights are within ranges defined by common polygons with six edges or above.  Therefore, it would have been obvious to one of ordinary skill of the knitting art to select a suitable polygonal shape with six edges or above on the basis of its suitability for the intended use in a specific knitting application for providing a hook portion with a relatively smooth surface.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/DANNY WORRELL/Primary Examiner, Art Unit 3732